Citation Nr: 1624829	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-31 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lower extremity peripheral neuropathy, including secondary to type II diabetes mellitus, previously claimed as right foot peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1960 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing on his VA Form 9, but withdrew the hearing request in December 2014 and requested a hearing before a Decision Review Officer.  The Veteran withdrew his request for a hearing before the Decision Review Officer in June 2016, and asked that the Board proceed with a decision based on the current record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At a December 2012 VA examination a physician's assistant provided an opinion addressing whether lower extremity peripheral neuropathy was at least as likely as not caused by the Veteran's service-connected type II diabetes mellitus.  In so doing the examining physician assistant found that peripheral neuropathy existed twenty years before the appellant was diagnosed with diabetes.  The physician assistant, however, did not identify the evidence supporting that conclusion.  While the appellant has had a long history of peripheral vascular disease, given the absence of any evidence supporting the rationale offered, given the February 2013 VA outpatient notation of "newly diagnosed" neuropathy, and given the July 2013 report from Dr. M.S. of Clinical Neuroscience of Fort Worth, Texas, that the appellant was found to have foot numbness after being diagnosed with diabetes, further development is in order.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for lower extremity peripheral neuropathy since November 1981 which are not currently of record.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Thereafter schedule the Veteran for a VA examination by a neurologist.  The Veteran's electronic claims file, to include all VBMS and Virtual VA records, must be furnished to the examining physician.  Following a review of all of the evidence of record the examining neurologist must opine on the following: a) whether it is at least as likely as not that the Veteran's peripheral neuropathy was proximately due to or the result of type II diabetes mellitus; b) whether it is at least as likely as that lower extremity peripheral neuropathy was permanently aggravated beyond its natural progression by type II diabetes mellitus; c) whether lower extremity peripheral neuropathy was compensably disabling within a year of the claimant's retirement from active duty; and d) if the examiner determines that lower extremity peripheral neuropathy was NOT caused or aggravated by type II diabetes mellitus, whether it is at least as likely as not that lower extremity peripheral neuropathy began during active service or is related to any incident of service.  

The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the electronic file. In addition, the physician must specify in his report that the Veteran's Virtual VA and VBMS electronic records have been reviewed. 

3. After the requested development has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the neurologist documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If the report is deficient in any way, the AOJ must implement corrective procedures at once. 

4. After completing its review, the AOJ must readjudicate the claims. If the AOJ does not grant any of the benefits sought, it must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




